IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,974


                  EX PARTE RANDOLPH EUGENE ARLEDGE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 21,693 IN THE 13TH DISTRICT COURT
                            FROM NAVARRO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Tenth Court of Appeals affirmed his conviction.

Arledge v. State, No. 10-84-00079-CR (Tex. App.—Waco 1985, no pet.).

        This is a subsequent application for a writ of habeas corpus. Applicant contends that he is

actually innocent and that his due process rights were violated because he was convicted based on

false testimony. The trial court made findings of fact and conclusions of law and recommended that

we grant relief on each of Applicant’s grounds. The State agreed. We hold that this application
                                                                                                    2

contains sufficient specific facts establishing that the factual bases of Applicant’s grounds were not

previously available. TEX . CODE CRIM . PROC. art. 11.07, § 4(a)(1). We also hold that Applicant has

established by clear and convincing evidence that he is actually innocent. Ex parte Elizondo, 947
S.W.2d 202, 209 (Tex. Crim. App. 1996). Relief is granted. The judgment in cause number 21,693

in the 13th District Court of Navarro County is set aside, and Applicant is remanded to the custody

of the Sheriff of Navarro County. It appears that Applicant has been released on bond. TEX . CODE

CRIM . PROC. art. 11.65. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2013
Do not publish